Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest prior art references found are Koljonen, Obrador, Aghajan.
 Koljonen relates to machine vision and automated inspection systems in which a gray level histogram is used to determine gray levels in the post-image for binarizing.
Obrador relates to a method and system for processing images using histograms.
Aghajan relates to systems and methods for detecting defects in a semiconductor device using image comparison techniques. A histogram of a difference image between a reference image and a test image is generated.
 Independent claim 1 is distinguishable from the prior art in that it requires features “determining a set of change values, each change value of the set of change values corresponding to a change in a respective gray level from the first gray level histogram to the second gray level histogram; comparing each change value of the set of change values to a threshold; based on determining that a first change value of the set of change values is higher than the threshold, adding a first gray level corresponding to the first change value to a hot zone of the second input image; and training a model to simulate a process using the hot zone of the second input image”.
 The remaining claims require similar above features.   None of the prior art whether taken singly or in combination discloses the combination of such features.  The primary reason for the allowance of the claims is the inclusion of such features in the claims.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/PHUOC TRAN/Primary Examiner, Art Unit 2668